Citation Nr: 1725055	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating greater than 20 percent for low back strain and degenerative disc disease.

2.  Entitlement to a separate compensable disability rating for limitation of EXTENSION of the right thigh, associated with the Veteran's service-connected right hip and right groin myositis ossificans. 

3.  Entitlement to a separate compensable disability rating for limitation of FLEXION of the right thigh, associated with the Veteran's service-connected right hip and right groin myositis ossificans.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

 
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1978 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records dated through 2014.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

With regard to the TDIU issue, during the course of the increased rating appeal, the Veteran has submitted evidence of unemployability due to his service-connected low back and right hip disabilities (see e.g., August 2009 Social Security Administration (SSA) decision), such that a request for TDIU was reasonably raised by the Veteran.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  Therefore, the issue of entitlement to a TDIU has been added to the present appeal.  In fact, the Board has noticed that the RO itself addressed and adjudicated the TDIU issue in the most recent January 2015 Supplemental Statement of the Case (SSOC).   

With regard to the increased rating issues, originally, the RO framed the increased rating appeal as only one issue - entitlement to an increased disability rating greater than 20 percent for myositis ossificans of the right hip and right groin, with recurrent low back strain.  However, in order to provide the Veteran the greatest potential benefit, and for purposes of greater clarity, the Board has recharacterized the increased rating appeal by trifurcating it into three separate issues - specifically: (1) entitlement to an increased disability rating greater than 20 percent for low back strain and degenerative disc disease; (2) entitlement to a separate compensable disability rating for limitation of EXTENSION of the right thigh, associated with the Veteran's right hip and right groin myositis ossificans; and (3) entitlement to a separate compensable disability rating for limitation of FLEXION of the right thigh, associated with the Veteran's right hip and right groin myositis ossificans.  The Board concludes that trifurcating the increased rating appeal into three separate issues for independent adjudication is the most proper way of handling the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

In December 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with VBMS.  

In September 2014, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

Also, as noted above, the RO secured additional SSA disability records in January 2015, after certification of the appeal.  However, the Veteran waived his right to have the RO initially consider this evidence in February 2015.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).   

Finally, in a recent January 2015 rating decision (with a notice letter sent by the RO in May 2015), the RO granted the Veteran a separate 0 percent rating for impairment of the right thigh associated with the Veteran's myositis ossificans of the right hip and right groin.  However, a review of the record shows that the Veteran has not yet submitted a Notice of Disagreement (NOD) or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for this particular issue.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2016).  That is, he has not appealed either the initial rating or effective date assigned for his service-connected impairment of the right thigh.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must separately appeal these downstream issues).  Thus, the issue of a higher initial rating for the service-connected impairment of the right thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5253 is not on appeal before the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Effective May 1, 2008, the Veteran's service-connected low back strain, degenerative disc disease, and intervertebral disc syndrome (IVDS) of the lumbar spine, when considering pain and other functional loss, causes forward flexion of the thoracolumbar spine to 30 degrees or less.  However, his lumbar spine disability is not productive of unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during any 12 month period.  

2.  There is no probative evidence of a neurological disorder to the lower extremities due to the service-connected lumbar spine or right hip disabilities.       

3.  Effective May 1, 2008, the Veteran's limitation of EXTENSION of the right thigh, associated with the Veteran's service-connected right hip and right groin myositis ossificans, is assigned a 10 percent rating, which is the maximum schedular rating authorized for limitation of extension under Diagnostic Code 5251.

4.  Effective May 1, 2008, the Veteran has limitation of FLEXION of the right thigh limited to 30 degrees but no less, associated with the Veteran's service-connected right hip and right groin myositis ossificans.  Pain and other factors of functional loss were considered.  


CONCLUSIONS OF LAW

1.  Effective May 1, 2008, the criteria are met for an increased disability rating of 40 percent, but no greater, for low back strain and degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  Effective May 1, 2008, the criteria are met for a separate 10 percent disability rating, but no higher, for limitation of EXTENSION of the right thigh, associated with the Veteran's service-connected right hip and right groin myositis ossificans disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5251 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

3.  Effective May 1, 2008, the criteria are met for a separate 20 percent disability rating, but no higher, for limitation of FLEXION of the right thigh, associated with the Veteran's service-connected right hip and right groin myositis ossificans disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5252 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 9-2004 (Sept. 17, 2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant increased rating claim on appeal.  However, the Veteran was provided adequate VCAA notice for the increased rating appeal in an April 2009 notice letter.    

In any event, with respect to the increased rating appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

However, the Board acknowledges that the Veteran contended in a February 2015 Veteran statement that the most recent November 2014 VA spine and hip examiner failed to actually examine the Veteran.  Despite this allegation, a thorough review of the November 2014 VA examination report fails to lend support to the Veteran's allegation.  The November 2014 VA examiner described in detail range of motion and other objective testing the VA examiner performed on the Veteran, in order to properly evaluate his low back and right hip disabilities.  Therefore, the Veteran's contention is unsupported and contradicted by the detailed November 2014 VA examination report.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2014 VA examination is adequate, as it was predicated on a review of the Veteran's medical history as well as on an examination, and fully addresses the rating criteria that are relevant to rating his service-connected low back and right hip disabilities and associated manifestations.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back and right hip disabilities since he was last examined in November 2014.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the low back and right hip disabilities and associated manifestations since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Moreover, in the present decision the Board is granting additional, separate 20 percent and 10 percent ratings for limitation of flexion and limitation of extension of the right thigh, as additional manifestations of his service-connected low back and right hip disabilities.  Thus, there is adequate medical evidence of record to make a determination for the increased rating issues in this case.

Finally, with regard to the issue of entitlement to a TDIU, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for the TDIU issue is not required at this time.  

      II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Veteran filed an increased rating claim for his service-connected low back and right hip disabilities in March 2009.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where an increase in the disability rating is at issue, such as the present case, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his low back and right hip disabilities have been more severe than at others, and rate them accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

	A. Low Back

The Veteran's recurrent low back strain is currently rated as 20 percent disabling under Diagnostic Code 5237, lumbosacral strain.  38 C.F.R. § 4.71a (2016).  This 20 percent rating has been in effect since March 31, 2009.    

However, the Veteran also has a diagnosis of degenerative disc disease and intervertebral disc syndrome (IVDS) of the lumbar spine.  See March 1999, March 2008, March 2013, and November 2014 VA spine examinations and X-ray reports.  The Veteran's IVDS has been implicitly associated with his original service-connected low back disability.  There is no evidence of record indicating an intercurrent cause.  Therefore, ultimately, Diagnostic Code 5243 for IVDS provides the most favorable potential rating for the Veteran.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's increased rating claim for the lumbar spine was received by the RO in March 2009, which was subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The September 2003 amendments indicate that IVDS, (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 


The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).

The evidence of record is supportive of a higher 40 percent rating for the Veteran's lumbar spine degenerative disc disease and IVDS.  38 C.F.R. § 4.7.  This 40 percent rating is effective for orthopedic manifestations of his lumbar spine disability under Diagnostic Code 5243 for IVDS under the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, the evidence of record reveals forward flexion of the thoracolumbar spine to 30 degrees or less, when considering the effect of pain and other factors of functional loss on the Veteran's range of motion during times of flare-ups.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In particular, the April 2009 VA spine examination, after repetition of motion three times, found the Veteran to have groaning from pain beginning at 40 degrees of flexion, with consideration of functional loss factors such as pain on active range of motion.  He also complained of pain at the end point of all motion accompanied by a groan.  The above readings considered the impact of additional limitation in range of motion of the thoracolumbar spine upon repetition.  In particular, the Veteran has definitive functional loss after repetitive use.  The VA examiner also added that during a flare-up, the Veteran could have an increase in his low back pain as well as further limitations in range of motion affecting his functional capacity.  In addition, an October 2011 VA ER department triage note with addendum noted low back pain, getting progressively worse.  The Veteran was taking pain medication Etodolac five times a day without results.  On examination he exhibited significant spasm.  But most importantly, his range of motion showed that he was painful at 30 degrees flexion for the lumbar spine, although he could push through in all directions.  Finally, the November 2014 VA examiner opined that during a flare-up, the Veteran could have additional functional limitations in range of motion, endurance, joint function, and amount of pain in functional capacity due to his lumbar spine disability.     

Therefore, due to his increasing functional loss, the Veteran is entitled to a higher 40 percent rating for his lumbar spine disability for forward flexion of the thoracolumbar spine limited to 30 degrees or less during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.    
So resolving all reasonable doubt in his favor, a higher 40 percent rating for the lumbar spine is warranted under Diagnostic Code 5243.  38 C.F.R. § 4.3

However, the Board concludes that the Veteran is not entitled to an increased disability rating in excess of 40 percent for his service-connected degenerative disc disease and IVDS of the lumbar spine.  38 C.F.R. § 4.7.  

With regard to orthopedic manifestations of the lumbar spine with consideration of functional loss, the evidence of record does not reveal unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation, or unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50 percent evaluation, or even favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  There is no diagnosis of ankylosis of the lumbar spine in the evidence of record and range of motion findings, although limited at times, are not equivalent to favorable or unfavorable ankylosis.  The March 1999, March 2008, April 2009, March 2013, and November 2014 VA spine examinations contain no findings of ankylosis.  In fact, the November 2014 VA spine examiner specifically noted no thoracolumbar spine ankylosis.  In addition, VA and SSA treatment document low back pain, but fail to reveal any evidence of thoracolumbar spine ankylosis.  The lay hearing testimony in December 2013 similarly does not indicate that there has been ankylosis or findings more nearly approximating ankylosis.  The Board has considered the Veteran's need to constantly walk with a cane and sometimes with crutches, and other functional impairments that he exhibits.  Nonetheless, it is apparent from the evidence of record that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union.  

Specifically, the March 2008 VA examination found the Veteran to have 70 degrees of lumbar flexion, 5 degrees of extension, 20 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, all with consideration of functional loss factors such as pain on active range of motion.  He complained of pain at the end point with all motion accompanied by groan.  There were no additional limitations after three repetitions of range of motion.  The above readings considered the impact of additional limitation in range of motion of the thoracolumbar spine upon repetition.  

The April 2009 VA examination, after repetition of motion three times, found the Veteran to have 40 degrees of lumbar flexion with groaning from pain from 40 to 60 degrees, 20 degrees of extension, 30 degrees of right and left lateral flexion with groaning at the end of range of motion, and 30 degrees of right and left rotation with groaning at the end of range of motion, all with consideration of functional loss factors such as pain on active range of motion.  He complained of pain at the end point of all motion accompanied by a groan.  The above readings considered the impact of additional limitation in range of motion of the thoracolumbar spine upon repetition.  In particular, the Board sees that the Veteran has functional loss after repetitive use.  The VA examiner surmised that during a flare-up, the Veteran could have an increase in his low back pain as well as further limitations in range of motion affecting his functional capacity - but the VA examiner was not able to estimate this additional functional loss during a flare-up without speculation.   

An October 2011 VA ER department triage note with addendum noted low back pain, getting progressively worse.  The Veteran was taking the pain medication Etodolac five times a day without results.  On examination he exhibited significant spasm.  His range of motion showed that he was painful at 30 degrees flexion for the lumbar spine, although he could push through in all directions.  

A March 2013 VA spine examination found the Veteran to have 70 degrees of lumbar flexion, 20 degrees of extension, both with consideration of functional loss factors such as pain on active range of motion.  He also had 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, with no painful motion.   There were no additional limitations after three repetitions of range of motion.  His functional loss factor was pain on movement.  There was no tenderness, no guarding, and no muscle spasm.  The above readings considered the impact of additional limitation in range of motion of the thoracolumbar spine upon repetition.  

A November 2014 VA spine examination found the Veteran to have 70 degrees of lumbar flexion, 20 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, all with consideration of functional loss factors such as pain on active range of motion.  There were no additional limitations after three repetitions of range of motion.  The above readings considered the impact of additional limitation in range of motion of the thoracolumbar spine upon repetition.  The Board sees the Veteran has the functional impairment factor of pain on movement.  However, the Veteran reported his low back does not restrict activities of daily living, home chores, ambulation, or transfers, in terms of functional impact.  

With regard to functional loss, as discussed above, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  In light of the above evidence, repetitive motion and pain were considered, but the lumbar spine was not additionally limited to the point of demonstrating ankylosis.  VA and SSA treatment records document low back pain, but fail to reveal any evidence of thoracolumbar spine ankylosis.  Furthermore, the Veteran's lay statements and testimony do not indicate that there has been ankylosis or lack of range of motion that more nearly approximates ankylosis.  He only testified he could not reach his toes.  The Veteran uses a cane to walk, as well as crutches at times.  But it is apparent from the evidence of record that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union.  

Therefore, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  VA examinations dated in March 2008, April 2009, March 2013, and November 2014 discuss the Veteran's "constant" low back pain, tenderness on palpation, muscle spasms, his walk with a limp, difficulty standing, sitting, or walking for longer periods of time.  He also has flare-ups.  The Veteran testified the VA examiner had to help him remove his clothes during a VA examination.  However, it is frequently noted he is still independent in most activities of daily living.  Moreover, the Veteran reported to the November 2014 VA spine examiner that his low back does not restrict activities of daily living, home chores, ambulation, or transfers, in terms of functional impact.  The Board notes it has also considered the competent and credible lay evidence from the Veteran when considering functional loss.  Nevertheless, the effect of the pain and other factors listed in the Veteran's lumbar spine is contemplated in the 40 percent rating assigned.  Indeed, as previously discussed, the evidence does not show that pain or other factors cause functional loss more closely approximating favorable or unfavorable ankylosis.  Pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With regard to incapacitating episodes, although the Veteran does have IVDS, the evidence of record does not show the Veteran to have had incapacitating episodes having a total duration of at least 6 weeks during any 12 month period, which is required for a higher 60 percent rating.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The March 2008 and April 2009 VA spine examiners stated there has not been physician prescribed bed rest for incapacitating episodes for his low back in the past year.  The April 2009 VA examiner did mention that the Veteran voluntarily took to bed or to a recliner during flare-ups.  The March 2013 and November 2014 VA spine examiners indicated there were no incapacitating episodes in the past year.  There are no VA or SSA treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least 6 weeks.  In fact, there is no record that the Veteran was actually prescribed bed rest at any time during the period on appeal.  Thus, a rating above 40 percent is not warranted for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

With regard to arthritis, the Veteran is indeed service-connected for lumbar spine arthritis.  The Board must consider all other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  However, since 20 percent is the maximum rating available under an alternative Diagnostic Code 5003 for arthritis, further consideration of this particular diagnostic code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In other words, this diagnostic code does not have the potential to offer the Veteran a rating greater than the 40 percent he already has been granted here for the lumbar spine degenerative disc disease.  

With regard to any associated neurological abnormalities, the Board further finds that separate disability ratings to the lower extremities are not warranted.  The objective probative evidence of record does not identify any separate neurological findings or disability for the lumbar spine or right hip.  See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Subjectively, the Veteran did report radiation of pain and occasional numbness to the lower extremities from his lumbar spine and right hip.  The straight leg test was positive for the left leg in March 2008, and a July 2008 VA physical medicine rehab consult mentioned "mild atrophy in the quads."     However, it was frequently observed there was no leg weakness, no bladder impairment, no bowel impairment, no muscle atrophy, and no erectile dysfunction related to his low back condition.  Deep tendon reflexes of the lower extremities were documented as normal at +2; strength testing in the lower extremities was frequently 5/5; and there were normal sensory examinations.  See March 2008, April 2009, March 2013, and November 2014 VA spine and hip examinations.  The April 2009, March 2013, and November 2014 VA spine examiners assessed negative straight leg raise testing, no radicular pain or other signs and symptoms due to radiculopathy, and that no nerve roots are affected.  Thus, the preponderance of the evidence shows that the Veteran does not have radiculopathy or other neurological abnormalities from his lumbar spine disorder or right hip disorder.  Therefore, the diagnostic codes pertinent to rating neurological disorders will not be considered here.  

Accordingly, an increased 40 percent rating, but no greater, for IVDS and degenerative disc disease of the lumbar spine is granted.  38 C.F.R. § 4.3.  

Based upon the guidance of Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the evidence of record supports a finding that worsening of the lumbar spine disability did in fact occur in the year prior to the Veteran's March 2009 claim for increase.  That is, the 40 percent rating for the lumbar spine IVDS is factually ascertainable on May 1, 2008, which is within one year of the Veteran's March 2009 claim for increase.  See 38 C.F.R. §§ 3.400(o)(2).  (Previously, the RO had only assigned a 10 percent rating for the Veteran's lumbar spine IVDS from May 1, 2008).  

Finally, with regard to the lumbar spine,"[n]either the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).

      B.  Separate Rating for Right Thigh Limitation of Extension

Originally, the RO framed the increased rating appeal as only one issue - entitlement to an increased disability rating greater than 20 percent for myositis ossificans of the right hip and right groin, with recurrent low back strain.  In essence, the RO considered the service-connected low back and right hip disabilities as one disability under the low back rating criteria - Diagnostic Codes 5237 / 5243.  However, in order to provide the Veteran the greatest potential benefit, and for purposes of greater clarity, the Board will consider the Veteran's right hip / right groin disability separately from the Veteran's low back disability.  In fact, the RO in the July 2013 and January 2015 SSOCs appeared to already consider the manifestations of the right hip and groin separately from the low back, although the RO was not entirely consistent in separating the disabilities during the course of the entire appeal.      

In short, the Board finds it is more beneficial to the Veteran to address whether separate and distinct ratings are warranted for limitation of EXTENSION and limitation of FLEXION of the right thigh, associated with the Veteran's right hip and right groin myositis ossificans, under 38 C.F.R. § 4.71a, Diagnostic Codes 5251 and 5252 (limitation of extension and flexion of the thighs).  In this regard, the Board can consider whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The veteran is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  

The Court has also held that if the evidence warrants a separate evaluation for different manifestations of disability under a different diagnostic code, VA may assign such rating, but must also maintain the original evaluation under the diagnostic code protected under § 3.951(b) (for an assigned rating in effect for more than 20 years).  Murray v. Shinseki, 24 Vet. App. 420, 426 (2011).  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 (2016), provide the criteria for rating hip and thigh disabilities.  Normal range of motion for the hip is zero degrees of extension to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5251, pertaining to limitation of EXTENSION of the thigh, a maximum 10 percent rating is appropriate where extension is limited to 5 degrees.  38 C.F.R. § 4.71a (2016).  

Upon review, the evidence of record is consistent with a separate, additional 10 percent rating, but no greater, for limitation of EXTENSION of the right thigh, associated with the Veteran's right hip and right groin myositis ossificans, under 38 C.F.R. § 4.71a, Diagnostic Codes 5251.  38 C.F.R. § 4.7.  (Initially, the Board notes that the Veteran has also been diagnosed with right hip arthritis.  This is considered part of the service-connected right hip condition).  The Board acknowledges that VA hip examinations dated in March 2008, April 2009, March 2013, and November 2014 reveal right hip limitation of extension to 0 degrees, which is not indicative of a 10 percent rating.  However, an October 2013 VA physical medicine rehab consult revealed limitation of extension of the right hip limited to 5 degrees during a flare-up.  This supports a 10 percent rating under Diagnostic Code 5251.  Moreover, VA hip examinations of record dated in March 2008, April 2009, March 2013, and November 2014, VA treatment records dated from 2008 to 2014, and the Veteran's December 2013 hearing testimony document right hip functional impairment from pain (moderate to severe), swelling, tenderness, fluctuance, use of a cane and crutches, an antalgic gait, use of strong pain medications, mild atrophy in the quads, occasional decreased strength in the right lower extremity (3/5), and trouble standing and walking and bending over.  His wife has to help him remove and put on his clothes.  The Veteran underwent two right hip surgeries in early 2008, with a post-operative infection that required antibiotics in 2008, as well as another previous right hip surgery during service.  In addition, several of the VA examiners opined that during a flare-up, the Veteran could have further limitation in range of motion of the right hip and a higher amount of pain and a reduction in functional capacity.  

In light of the above, joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 3-5.  A veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved.  In other words, section 4.59 does not require "objective" evidence of painful motion.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti v. McDonald, 27 Vet. App. 415, 424-30 (2015).  In this case, there is credible medical and lay evidence of right hip pain, swelling, tenderness, limitation of motion, and a variety of other functional loss factors throughout the appeal period.  The minimum compensable rating under the limitation of motion code for extension pertaining to the affected right hip / thigh joint is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Therefore, effective May 1, 2008, a 10 percent rating is warranted for limitation of extension of the right thigh under Diagnostic Code 5251.  See again 38 C.F.R. § 4.59, Burton, 25 Vet. App. at 3-5, Petitti, 27 Vet. App. at 424-30.

Regardless, the Veteran's service-connected limitation of EXTENSION of the right thigh, associated with his right hip and right groin myositis ossificans, has been assigned the maximum schedular rating available of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  It follows that by law, the Veteran cannot be entitled to a higher rating under this diagnostic code.

Accordingly, the Board concludes that a separate, additional 10 percent rating, but no greater, is warranted for the Veteran's limitation of EXTENSION of the right thigh, associated with the Veteran's right hip and right groin myositis ossificans,   38 C.F.R. § 4.3.  

Based upon the guidance of Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007),  the evidence of record supports a finding that worsening of the right hip disability did in fact occur in the year prior to the Veteran's March 2009 claim for increase.  That is, the 10 percent rating for the limitation of EXTENSION of the right thigh, is factually ascertainable on May 1, 2008, which is within one year of the Veteran's March 2009 claim for increase.  See 38 C.F.R. §§ 3.400(o)(2).  

Finally, with regard to right hip limitation of extension,"[n]either the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).

      C.  Separate Rating for Right Thigh Limitation of Flexion

Under Diagnostic Code 5252, pertaining to limitation of FLEXION of the thigh, a 10 percent rating is appropriate where flexion is limited to 45 degrees; a 20 percent evaluation contemplates flexion limited to 30 degrees; a 30 percent evaluation contemplates flexion limited to 20 degrees; and a 40 percent evaluation contemplates flexion limited to 10 degrees.  38 C.F.R. § 4.71a (2016).  

Upon review, the evidence of record is consistent with a separate, additional 20 percent rating, but no greater, for limitation of FLEXION of the right thigh, associated with the Veteran's right hip and right groin myositis ossificans, under 38 C.F.R. § 4.71a, Diagnostic Codes 5252.  38 C.F.R. § 4.7.  (Initially, the Board notes that the Veteran has also been diagnosed with right hip arthritis.  This is considered part of the service-connected right hip condition).   Several VA hip examinations reveal flexion of the right thigh limited to 30 degrees or approximate to that range, when considering pain and other functional loss factors.  Specifically, the March 2013 VA hip examiner noted painful motion beginning at 30 degrees of right hip flexion.  Similarly, a November 2014 VA hip examiner recorded 40 degrees of right hip flexion, with pain at all end ranges of right hip motion.  These range of motion findings approximate a 20 percent rating for right hip flexion under Diagnostic Code 5252.  See 38 C.F.R. § 4.71a.  

With regard to functional loss, VA hip examinations of record dated in March 2008, April 2009, March 2013, and November 2014, VA treatment records dated from 2008 to 2014, and the Veteran's December 2013 hearing testimony document right hip functional impairment from pain (moderate to severe), swelling, tenderness, fluctuance, use of a cane and crutches, an antalgic gait, use of strong pain medications, mild atrophy in the quads, occasional decreased strength in the right lower extremity (3/5), and trouble standing and walking and bending over.  His wife has to help him remove and put on his clothes.  In addition, several of the VA examiners opined that during a flare-up, the Veteran could have further limitation in range of motion of the right hip and a higher amount of pain and a reduction in functional capacity.  These signs and symptoms of functional loss, especially during flare-ups, are supportive of a separate, additional 20 percent rating for limitation of right thigh FLEXION under Diagnostic Code 5252.  

Moreover, VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint, without violating the rule against pyramiding.  VAOPGCPREC 9-2004 (Sept. 17, 2004); 69 Fed. Reg. 59,990 (2004).  By analogy, the Board finds the same premise would apply to limitation of extension and flexion of the right thigh under Diagnostic Codes 5251 and 5252, such that separate 10 percent and 20 percent ratings can be assigned in the present case simultaneously.    

However, the disability picture does not support a separate, additional disability rating greater than 20 percent for the Veteran's right hip limitation of FLEXION.  38 C.F.R. § 4.7.  That is, under Diagnostic Code 5252, VA hip examinations of record, VA treatment records, SSA disability records, and lay evidence of record do not demonstrate flexion of the right thigh limited to 20 degrees, even with consideration of pain and other factors of functional loss.  See e.g., March 2008 VA hip examination (70 degrees of flexion with consideration of repetitive motion); July 2008 VA physical medicine rehab consult (unspecified limited range of flexion for the right hip); April 2009 VA hip examination (60 degrees of flexion with consideration of repetitive motion and groaning pain); February 2010 VA orthopedic surgery outpatient note (unspecified "satisfactory" painful range of motion of the right hip); July 2010 VA orthopedic surgery outpatient note (unspecified "acceptable" but painful motion of the right hip); August 2011 VA treatment record (instance of full range of motion for right hip flexion); August 2012 VA primary care nurse practitioner note on Virtual VA (instance of full range of motion for right hip flexion); March 2013 VA hip examination (30 degrees of flexion with consideration of pain and repetitive motion); and November 2014 VA hip examination (40 degrees of flexion with consideration of pain and repetitive motion).

Even with consideration of the factors of pain and other functional loss on the right thigh, the Board finds that the Veteran's pain and limitation of right thigh motion do not warrant a rating in excess of 20 percent for limitation of flexion.  In other words, all of the Veteran's factors of functional loss are adequately represented in the 20 percent rating assigned for limitation of flexion.  38 C.F.R. §§ 4.40, 4.45; 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.

Moreover, other diagnostic codes for right hip / right thigh disabilities are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250 (ankylosis of the hip); Diagnostic Code 5254 (hip flail joint); and Diagnostic Code 5255 (impairment of the femur).  In particular, the VA hip examinations dated in March 2013 and November 2014 observed no malunion or nonunion of the femur, no flail hip joint, no leg length discrepancy, and no ankylosis.  Therefore, the Board will continue to evaluate the Veteran's right hip / thigh limitation of extension and flexion under Diagnostic Codes 5251 and 5252.  See again Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

And as noted above in the introduction of the decision, the Veteran is already assigned a 0 percent evaluation for impairment of the right thigh with limitation of abduction, adduction, and rotation under Diagnostic Code 5253.  See 38 C.F.R. § 4.71a.  This issue is not on appeal before the Board, as explained earlier.  

Accordingly, the Board concludes that a separate, additional 20 percent rating, but no greater, is warranted for the Veteran's limitation of FLEXION of the right thigh, associated with the Veteran's right hip and right groin myositis ossificans.  38 C.F.R. § 4.3.  

Based upon the guidance of Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007),  the evidence of record supports a finding that worsening of the right hip disability did in fact occur in the year prior to the Veteran's March 2009 claim for increase.  That is, the 20 percent rating for the limitation of FLEXION of the right thigh, is factually ascertainable on May 1, 2008, which is within one year of the Veteran's March 2009 claim for increase.  See 38 C.F.R. §§ 3.400(o)(2).  

Finally, with regard to right hip limitation of flexion, "[n]either the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).

	D.  Correia Guidance

With regard to both increased rating issues for the low back and right hip, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that neither the VA low back examinations of record, nor SSA or VA treatment records dated from 2007 to 2014, demonstrate range of motion testing for the low back or right hip in passive motion.  There was, however, in the record, range of motion testing for the opposite left hip and a mention of the effect of weight-bearing for the hips.  In any event, there is no logical indication why passive range of motion of the right hip or low back would change the outcome of this case.  Furthermore, the low back and right hip issues on appeal have been pending since 2009, so for close to 7 years.  An imminent Board adjudication is to the Veteran's benefit.  Moreover, neither the Veteran nor his representative has requested a new VA low back or right hip examination based on the holding of Correia.  And finally, in the present decision, the Board is granting higher, increased ratings for the low back and the right hip.  So even though the VA low back and right hip examinations of record may not strictly satisfy the requirements of the Correia case, here this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.


ORDER

Effective May 1, 2008, an increased 40 percent disability rating for low back strain and degenerative disc disease of the lumbar spine, is granted.  

Effective May 1, 2008, a separate 10 percent rating for limitation of EXTENSION of the right thigh, associated with the Veteran's service-connected right hip and right groin myositis ossificans, is granted.  

Effective May 1, 2008, a separate 20 percent rating for limitation of FLEXION of the right thigh, associated with the Veteran's service-connected right hip and right groin myositis ossificans, is granted.  


REMAND

However, before addressing the merits of the TDIU issue on appeal, the Board finds that additional development of the evidence is required.

First, as discussed above, a claim for TDIU was raised by the record during the course of the increased rating appeal for the low back and the right hip.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record.  In fact, the Board sees that the RO partially addressed and adjudicated the TDIU issue in the most recent January 2015 SSOC.    

Second, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This notice letter must notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The letter must advise him of the disability rating and effective date elements of a claim.  Finally, this letter must include (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these TDIU forms and submit them back to the AOJ.  

Third, as the TDIU appeal is already being remanded for further development, the Board sees the Veteran's VA treatment records on file on VBMS from the Jackson, Mississippi, and Houston, Texas VA Medical Centers (VAMCs) date to October 2014.  If the Veteran has since received additional VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2016).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a VCAA notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This VCAA letter should include both (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine the Veteran's employment history.   

2.  The AOJ should obtain VA treatment records from the Jackson, Mississippi, and Houston, Texas VA Medical Centers (VAMCs) dated from October 2014 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or VA medical opinion, as is deemed necessary.  If the TDIU benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This TDIU claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


